Citation Nr: 0023296	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young



INTRODUCTION

The veteran had active military service from March 1981 to 
April 1983.

The current appeal arose from a June 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a personality disorder currently claimed as a 
psychiatric disorder.

In view of the relocation of the appellant, the RO in Los 
Angeles, California has assumed jurisdiction of her claim for 
VA compensation benefits.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In her substantive appeal to the Board, and in other 
documentation of record, the appellant has made it clear that 
she is not seeking service connection for a personality 
disorder, but for a bipolar disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim based on a different diagnosis constitutes a different 
claim.  Spencer v. Brown, 17 F.3d 368 (1994).  The Board has 
accordingly construed the issue for appellate review as 
reported on the title page.


FINDING OF FACT

The claim of entitlement to service connection for a bipolar 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW
The claim of entitlement to service connection for a bipolar 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that there were no psychiatric 
or neurologic disorders present upon examination at entry 
into the service.  While in service in August 1982 the 
veteran was diagnosed, inter alia, with depression when she 
sought emergency care after sustaining minor trauma from 
involvement in a motor vehicle accident.  She was referred to 
psychiatry for poly-drug abuse, alcoholism and depression.

In November 1982 the veteran was seen with complaints of over 
whelming feelings of fear along with paranoia, blurred images 
and hearing voices.  She admitted to a history of various 
forms of drug abuse.  On examination there was slight 
distress.  She was oriented times 3 and had fair proverb 
interpretation.  The diagnosis was "Crystal meth use".

Examination in March 1983 for the purpose of release from 
active duty revealed no psychiatric abnormalities.

In April 1983 the veteran filed a claim for entitlement to 
service connection for a personality disorder.  She was 
examined by VA in May 1983.  During examination she 
acknowledged periods of hallucinations, but only when 
intoxicated.  

The appellant reported that she had had periods of 
depression; and, in 1979 she overdosed by accident.  She also 
reported that she used to see a psychologist and had been 
treated with anti-depressant drugs, including Elavil.  The 
diagnoses under Axis I were alcohol abuse in remission, 
multiple substance abuse, possibly in remission.  The Axis II 
diagnosis was antisocial personality disorder.

In September 1983 the RO denied service connection for anti-
social personality disorder apparently on the basis that it 
was not recognized as a disability under the law.

In January 1998 the veteran requested that her claim be 
reopened.  She asserted that her condition had worsened over 
the past few years, and she currently received Social 
Security disability insurance for a bipolar disorder.  

VA Medical Center (MC) progress notes dated intermittently 
from September 1997 to May 1998 reveal diagnoses of 
psychiatric disorders, mainly, bipolar disorder, bipolar 
disorder, depressed, bipolar hypomanic or bipolar mixed.

In June 1998 the RO addressed the issue of new and material 
evidence to reopen the veteran's claim for service connection 
for a nervous condition and denied the claim on the basis 
that new and material evidence had not been submitted.  

In March 1999 VA reported that the veteran had been enrolled 
in a treatment program for veterans with severe psychiatric 
disorders since February 1999.  It was noted that she was 
being treated for a number of psychiatric difficulties, 
including bipolar affective disorder with psychotic features 
and poly-substance dependence.  

It was noted that the veteran reported "feeling manic" when 
she was in the service.  She reported experiencing mood 
swings even during long periods of sobriety.  She also 
reported numerous past psychiatric hospitalizations, the last 
being from 1995 to 1996.

In May 1999 VA noted that the veteran's diagnoses were 
bipolar affective disorder with psychotic features and poly-
substance dependence in remission.

At her personal hearing in October 1999 the veteran testified 
that she was first diagnosed with and treated for a nervous 
condition in the winter of 1982 or the spring of 1983, right 
before her discharge.  She stated that the diagnosis was 
antisocial personality disorder.  Hearing Transcript (Tr.), 
p. 1.  She further testified that she was hospitalized for a 
suicide attempt from major depression in 1983 and in 1988.  
She stated that a doctor had told her that her nervous 
condition was directly related to service.  Tr., p. 2.  She 
further stated that she was currently receiving treatment for 
bipolar-affective disorder with depression and panic attacks 
by VA.  Tr., pp. 2-3.  She reported that she had been 
receiving Social Security Disability benefits for 
approximately two years.  Tr., p. 4.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F. 3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) afford, 78 F. 3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Certain disorders, including psychoses, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that her claim of entitlement to service connection for 
a bipolar disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran has a current bipolar 
disorder disability.  However, the veteran has failed to 
provide medical evidence of a nexus between her current 
bipolar disorder disability and military service to include 
depression reported therein.  There are no documented medical 
opinions or other competent evidence of record linking the 
veteran's current bipolar disorder disability to military 
service.  

In addition there is no evidence that any chronic disease for 
VA compensation purposes was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current bipolar 
disorder disability and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has a 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  The veteran has advised that she is in receipt of 
Social Security disability benefits for a bipolar disorder, 
and is in receipt of VA treatment for a bipolar disorder.  

However, she has in no way contended that records referable 
to the grant of disability benefits and current VA treatment 
for a bipolar disorder in any way would well ground her 
claim, nor has she indicated that such records of treatment 
contain a competent medical opinion linking her bipolar 
disorder to service.  In any event, the Board does not find 
her claim of service connection for a bipolar disorder to be 
well grounded, and there is no obligation or duty to assist 
the appellant in the development of her claim in view of the 
circumstances described above.  Morton v. West, 12 Vet. 
App. 477 (1999).



The veteran's own opinions will not suffice to well ground 
her claim.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492., 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's bipolar disorder disability is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a nexus between her bipolar disorder disability and service.  
Consequently, the Board concludes that her claim of 
entitlement to service connection is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

As the Board noted earlier, the RO considered the appellant's 
claim on the basis that she had not submitted new and 
material evidence to reopen her previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
or more specifically, a personality disorder.  



In this regard, the Board finds that the current 
consideration of the appellant's claim on the merits does not 
prejudice her since she has repeatedly based her claim on the 
basis of merits arguments unmistakably claiming that she 
developed a bipolar disorder in service.  

The appellant was advised by the RO of what evidence she 
needed to submit in support of her claim.  She did submit 
additional evidence and in effect implied that she had no 
further evidence to submit when she presented oral testimony 
before a Hearing Officer at the RO.  

The RO, in its documentation to the appellant of its 
consideration of her claim, has in effect conveyed to the 
appellant that she does not have a psychiatric disorder 
related to service.  Curry v. Brown, 7 Vet. App. 59 (1994).  

The Board finds there is no prejudice to the appellant in 
considering her claim on the merits instead of initially 
considering whether new and material evidence had been 
submitted to reopen the previously denied claim as did the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a bipolar disorder is not well grounded, the doctrine of 
reasonable doubt has no application to the appellant's claim.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a bipolar disorder, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

